DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: housing structure 14 (see page 11 of the Specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The abstract of the disclosure is objected to because the Abstract contains unnecessary indentations.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 recites the limitation "the region" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the region" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:



a measuring device of claim 2;
a first measuring element of claim 13; and
a first measuring element of claim 14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites “in view of the filling level of the filling medium (2) in the filling volume (3)” in lines 4-5.  It is unclear how this phrase structurally defines the claimed invention.  The examiner has interpreted this limitation to describe the intended use of the evaluation device of the claim (i.e. the evaluation device evaluates electrical charge so that it can then determine the filling level).
Regarding claim 7, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The examiner has interpreted “on a substrate (18) of the second measuring element (6)” not to be required by the claim.
Regarding claim 9, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase (i.e. an insulation coating) are part of the claimed invention.  See MPEP § 2173.05(d).  The examiner has interpreted “an insulation coating” not to be required by the claim.
Claim 12 depends on claim 1 and has a different preamble than claim 1.  However, it further recites the same structures as claim 1 (e.g. the measuring element, the voltage generation means, and the control means).  Therefore, it appears that this claim may recite two of each element (i.e. two measuring elements, two voltage generation means, and two control means). However, the specification and drawings do not disclose an embodiment with two of each of the structures.  Therefore, claim 12 In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).  The examiner has interpreted the claim to mean that the claimed invention only requires one of each of the measuring element, the voltage generation means, and the control means.
Claim 14 depends on claim 1 and has a different preamble than claim 1.  However, it further recites the same structures as claim 1 (e.g. the first and second measuring elements).  Therefore, it appears that this claim may recite two of each element (i.e. two of each of the first and second measuring elements). However, the specification and drawings do not disclose an embodiment with two of each of the structures.  Therefore, claim 14 appears to be in conflict with the specification.  It has been held that a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.  See MPEP 2173.03 and In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,747,689 issued to Hampo et al. (“Hampo”).

As for claims 1, 13 and 14, Hampo discloses a device (Fig. 1) for capacitive measurement of a filling level of a filling medium in a filling volume that can be filled with a filling medium, comprising:
- a first measuring element (32),
- an arranged second measuring element (34), wherein the second measuring element (34) is created such that a potential gradient (see Fig. 3A) forms between a first 
- a voltage generation means (Fig. 4) that is associated with the second measuring element (34) and is designed to generate a first electrical voltage (see Fig. 3A) and a second electrical voltage (see Fig. 3A) that is optionally different from the first electrical voltage, and to apply these to the second measuring element (see Fig. 4);
- a control means (Fig. 4) that is associated with the voltage generation means (Fig. 4) and is designed to control the operation of the voltage generation means (Fig. 4) such that the first and second electrical voltage is applied in an alternating manner (see Fig. 3A) to the first and the second portion (34A, 34H) of the second measuring element (34).
As for claims 13 and 14, Hampo discloses an apparatus (see the rejection of claim 1 above) that discloses the claimed method.

As for claim 2, Hampo discloses a measuring device (Fig. 4) that is designed for measuring the electrical charge between the first and second measuring element (32, 34) during the alternating application of the first and second electrical voltage to the first and second portion (34A, 34H) of the second measuring element (34).

As for claim 3, Hampo discloses by an evaluation device (implicitly disclosed; col. 3, lines 49-52) that is associated with the measuring device (Fig. 4) and is designed for evaluating the measured electrical charge during the alternating application of the first and second electrical voltage to the first and second portion (34A, 34H) of the second 

As for claim 4, Hampo discloses that the first measuring element (32) and the second measuring element (34) are arranged side-by-side (see Fig. 1), wherein the first measuring element (32) and the second measuring element (34) form a capacitor assembly (see Fig. 1).

As for claim 5, Hampo discloses that the first measuring element (32) is designed so as to be plate-like or planar (see Fig. 1), or tube-like or tubular, and the second measuring element (34) is designed so as to be plate-like or planar (see Fig. 1), or rod-like or rod-shaped.

As for claim 9, Hampo discloses that the second measuring element (34) comprises, at least in portions, in particular fully, an insulation coating (17), made of an insulation material, which forms an electrical insulation of the second measuring element (col. 4, lines 9-13).

As for claim 10, Hampo discloses that the first portion (34A) of the second measuring element (34) is formed in the region of a first free end of the second measuring element (see Fig. 1) or by a first free end of the second measuring element (6), and the second portion (34H) of the second measuring element (34) is formed in the 

As for claim 11, Hampo discloses that a first voltage application region (at 34A) of the second measuring element (34) is formed by or in the region of the first portion (34A) of the second measuring element (34), and a second voltage application region (at 34H) of the second measuring element (34) is formed by or in the region of the second portion (34H) of the second measuring element (34).

As for claim 12, Hampo discloses a measuring assembly for capacitive measurement of a filling level of a filling medium in a filling volume that can be filled with a filling medium, in particular for a device according to claim 1 (see the rejection of claim 1 above), comprising:
- a measuring element (34) which is created such that a potential gradient (see Fig. 3A) forms between a first portion (34A) of the measuring element (34) and a second portion (34H) of the measuring element (34);
- a voltage generation means (Fig. 4) that is associated with the measuring element (34) and is designed to generate a first electrical voltage and a second electrical voltage (see Fig. 3A) that is optionally different from the first electrical voltage, and to apply these to the measuring element (see Fig. 4);
- a control means (Fig. 4) that is associated with the voltage generation means (Fig. 4) and is designed to control the operation of the voltage generation means (Fig. 4) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,747,689 issued to Hampo et al. (“Hampo”) in view of U.S. Application Publication 2010/0295565 by Drack (“Drack”).


Hampo does not disclose that the second measuring element is designed as a measuring resistor or comprises at least one such resistor.
However, Drack discloses a second measuring element that (102/202) is designed as a measuring resistor or comprises at least one such resistor (103/203).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the second measuring element of Hampo to comprise a measuring resistor as disclosed by Drack in order to allow the determination of the presence of water and aqueous ethanol in the filling volume (Drack: paragraph [0013]).

As for claim 7, Hampo as modified by Drack discloses that the measuring resistor (Drack: 103/203) is designed as a resistance element that is arranged or formed so as to extend continuously along a longitudinal axis of the second measuring element (Drack: see Figs. 5 and 6), in particular on a substrate element of the second measuring element.

As for claim 8, Hampo as modified by Drack discloses that the measuring resistor (Drack: 103/203) is formed by a plurality of discrete resistance elements that are arranged or formed along a longitudinal axis of the second measuring element (Drack: see Figs. 5 and 6), on a substrate element (Drack: implied by Fig. 3) of the second measuring element (Drack: 102/202 and 34).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2014/0352428 by Kato (“Kato”) is cited for all that it discloses including a voltage generation means that applied voltages at different locations of a capacitance sensor.
U.S. Patent 6,564,630 issued to Klemp (“Klemp”) is cited for all that it discloses including a voltage generation means that applied two different electrical voltages to a second measuring element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853